PER CURIAM.
In a previous opinion in this case, United States v. Hatcher, 323 F.3d 666 (8th Cir.2003), we held the bulk of appellants’ arguments lacked merit, but remanded so the district court could determine whether tape-recorded conversations between various cooperating witnesses and their attorneys should have been turned over to the defense. We retained jurisdiction to consider the result of the district court’s inquiry, and it has now certified to us it has reached a conclusion. On remand, the district court concluded appellants were not prejudiced by the non-disclosures. We conclude the district court properly resolved this claim and affirm. See 8th Cir. R. 47B.
The order and judgment of the district court are affirmed in all respects.